UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7383



HARRY N. CHARLES,

                                              Petitioner - Appellant,

          versus


SOUTH CAROLINA, STATE OF; FLORENCE COUNTY;
CECILIA    REYNOLDS,   Warden of   Kershaw
Correctional Institution,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cv-00573-DCN)


Submitted:   January 15, 2008              Decided:   February 6, 2008


Before MOTZ and KING, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Harry N. Charles, Appellant Pro Se. Donald John Zelenka, SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harry N. Charles seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                          The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).          The magistrate judge recommended

that relief be denied and advised Charles that failure to timely

file    specific   objections     to    this    recommendation      could    waive

appellate     review   of   a   district       court   order    based   upon     the

recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).        Charles has waived appellate review of the

magistrate judge’s conclusion regarding the timeliness of his

habeas corpus petition by failing to lodge that specific objection

to the magistrate judge’s recommendation after receiving proper

notice of the consequences of the failure to object.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately      presented    in   the




                                       - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -